EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment with respect to claim 22 was given in an interview with Mr. Joseph F. Hetz on 07/25/2022. Additionally, claim 5 is similarly amended to correct antecedent basis.

The application has been amended as follows: 

Claim 22. The system of claim [[1]] 2, wherein the one or more electronic processors are further configured to:
control the data receiver to receive data from at least one of the first or second electronic devices based on the obtained information regarding the temperature of the power supply.

Claim 5. The system of claim [[1]] 2, wherein the one or more electronic processors are further configured to turn off the data receiver in response to a determination that the information regarding the temperature of the power supply indicates that the temperature of the power supply satisfies a threshold temperature.
Allowable Subject Matter
Since independent claims 1, 13 and 18 have been amended to include the limitations of dependent claims indicated as being allowable over the prior art of record in the previous office action, claims 1, 13 and 18 are allowed. Claims 2, 3, 5, 6, 8 – 12 and 20 – 26 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648